 In the Matter of S. H.KRESS&CO.,EMPLOYERandRETAILCLERKSUNION, LOCALNo.24,AFL,PETITIONERCaseNo. 30-RC-339.-Decided November 8, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 4c)' of the National LaborRelations Act, a hearing was held before H. G. Borchardt, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit consisting of all sales clerks, stockclerks, window display employees, and janitors, but excluding officeemployees, soda and lunch department employees, learners, part-timeemployees, and all supervisors as defined in the Act.However, ifthe Board finds that its proposed unit is inappropriate, the Petitionerdesires to proceed to an election in a unit composed of all selling andnonselling employees of the Employer.The Employer takes the posi-tion thata store-wide unit comprising all selling and nonselling em-ployees is the only appropriate unit.The Employer operates a chain of retail stores throughout theUnited States, retailing low-priced variety merchandise.Only thestore located at Pueblo, Colorado, is involved in this proceeding.'The Employermoved to dismiss the petition on the groundsthat: (a)The unit, asamended, is inappropriate,and (b)the Petitioner's showing of representation is notadequate.As to(a) the motion is denied for the reasons given below.As to (b) themotion is denied for the reasonsstated inO. D. Jennings,68 NLRB 516.92 NLRB No. 4.15 16DECISIONSOF NATIONALLABOR RELATIONS BOARDThis-istore consists of a 2-story building, the main floor of which isdevoted to selling and is divided into approximately 13 departments,including the soda and lunch department.The second floor con-sists of a store office, a sample office, stock bins, fixture rooms, andrecreation rooms, while the basement contains a soda lunch kitchenand a stockroom.The entire operation,is under the-general super-vision of a store manager assisted by 5 floor ladies, each of whomsupervises several departments.There is no history of collectivebargaining affecting any of the Employer's employees.The record shows that the Employer's employees perform func-tions typical to the operation of the usual type of 5- and 10-cents va-riety merchandise store.Sales clerks sell merchandise over the coup=ter to customers,-and perform related functions.Stock clerks. receivefreight, check merchandise f,Qr breakage, prepare bin tickets, mark,stock in preparation for resale, and`fill orders-for the sales floor.Officeemployees do general office work, place change in registers each morn=ing, read registers, count the tax collected, and assist the cashier.Asample clerk takes care of price changes, orders merchandise, keepscertain records, and performs other related duties.The soda andlunch department operates under the supervision of a stewardess. Itconsists of a cook, a baker, several sales clerks, a fountain boy, anda sandwich girl, all of whom perform the duties usually incident totheir respective job classifications.All employees of the Employer are subject. to substantially thesame schedule of hours, working conditions, and personnel policies,including regular induction and special-on-the-job training, and en-joy the same benefits, such as vacations, bonuses, store privileges, pen-sions, and group insurance.As noted above, the Petitioner and the Employer differ on thecomposition of, the unit, mainly with respect to' the inchision-of- theoffice employees and the soda and lunch department employees. ThePetitioner contends that these employees, whom it would exclude fromthe unit, are within the jurisdiction of other labor organizations, andthat it desires to exclude these employees in order to -avoid juri.sdic-tional disputes.However, we have frequently held that, standingalone, a jurisdictional limitation on membership. is not a valid reasonfor excluding employees from a bargaining unit if their. inclusion inthe unit would otherwise be appropriate.'The Board has frequently pointed out the appropriateness * of aunit embracing all selling and nonselling employees in a department2Denton's Inc., T/A The Robins on-Scheoe it Store,83 NLRB 35 ;Maas Brothers, Inc.,88 NLRB 129. S.H. KRESS & CO.17store.3In particular, we have on numerous occasions noted the strongmutual interests which office clericals share with the sales personnel,and have for this reason included them in the over-all store unit, whenno other union sought to represent them in a separate unit 4We findno reason for departing from that principle in the instant case andshall, accordingly, include the office employees in the unit.We like-wise find no persuasive reason for excluding the soda and lunch de-partment employees.Their interests in collective bargaining are thesame as those of other employees in the unit and no labor organiza-tion is seeking to represent them separately.5We shall, therefore, alsoinclude them in the unit .6We find that all employees of the Employer, at its Pueblo, Colorado,store, including regular part-time employees,7 office employees, andsoda and lunch department employees, but excluding, professionalemployees, guards, floorladies, the stewardess, and assistant stew-ardess," the learner,9 the cashier,10 and all other supervisors as definedin the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]3Grossman Department Store, Inc.,90 NLItB No. 275;Sears, Roebuck and Company,90NLRB No. 152, and cases cited therein.As in the latter case, the instant case does notpose the question of whether a unit confined to sales employees as such is appropriate.for neither of the alternative units proposed by the Petitioner is so confined.4Denton's Inc., T/A The Robinson-Schwenn Store, supra,and cases cited therein.Cf.Allied Stores of Ohio d/b/a A, Polsky Company,90 NLRB 1868.Wise, Smith S Company, Inc.,83 NLRB 1019.7There are approximately 31 regular part-time eihployees whom the Petitioner wouldexclude from the unit.However, as the record shows that the employees do the sametype of work as full-time employees, and have a regular work schedule, we shall includethese employees in the unit.Burrows ci Sanborn, Inc.,81 NLRB 1308.sWe shall exclude the stewardess and assistant stewardess as it appears from therecord that they exercise supervisory functions within the meaning of the Act.9 The parties agree and the record shows that there is one "learner"who is in trainingfor the manager's job and exercises supervisory authority.We shall, accordingly,excludehim from the unit.10We shall exclude the cashier as the record shows that she is in charge of the officeand exercises supervisory functions with respect to the office employees.929979-51-vol. 92--3